Case 18-83562-CRJ13   Doc 14    Filed 12/13/18 Entered 12/13/18 14:10:33   Desc Main
                               Document     Page 1 of 7
Case 18-83562-CRJ13   Doc 14    Filed 12/13/18 Entered 12/13/18 14:10:33   Desc Main
                               Document     Page 2 of 7
Case 18-83562-CRJ13   Doc 14    Filed 12/13/18 Entered 12/13/18 14:10:33   Desc Main
                               Document     Page 3 of 7
Case 18-83562-CRJ13   Doc 14    Filed 12/13/18 Entered 12/13/18 14:10:33   Desc Main
                               Document     Page 4 of 7
Case 18-83562-CRJ13   Doc 14    Filed 12/13/18 Entered 12/13/18 14:10:33   Desc Main
                               Document     Page 5 of 7
Case 18-83562-CRJ13   Doc 14    Filed 12/13/18 Entered 12/13/18 14:10:33   Desc Main
                               Document     Page 6 of 7
Case 18-83562-CRJ13   Doc 14    Filed 12/13/18 Entered 12/13/18 14:10:33   Desc Main
                               Document     Page 7 of 7
